Order entered February 11, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00802-CR
                              No. 05-20-00803-CR

                        KENDRICK ROSE, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 204th Judicial District Court
                            Dallas County, Texas
             Trial Court Cause Nos. F16-39259-Q & F17-60335-Q

                                    ORDER

      Before the Court is appellant’s February 10, 2021 second motion for an

extension of time to file his brief. We GRANT the motion and ORDER

appellant’s brief due on March 10, 2021.

                                            /s/   LANA MYERS
                                                  JUSTICE